DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 01 December 2020, Applicant amended claim 1 and cancelled claims 2-4, 6, 7, 11, 14, 24, and 25.  Claims 5, 8-10, 12, 13, 15, 16, 19, 21-23, 26-28, 30, 33, 35-39, 42, and 44 were cancelled previously by Applicant.  Claims 1, 17, 18, 20, 29, 31, 32, 34, 40, 41, and 43 are pending.  Claims 29, 31, 32, 34, 40, 41, and 43 remain withdrawn because they are directed to non-elected Inventions.  Accordingly, only claims 1, 17, 18, and 20 are under consideration.
Status of the Rejections and Objections
The rejection of the claims under 35 U.S.C. 112(b) set forth in the previous Office action (04 September 2020) is withdrawn in view of Applicant’s amendments and claim cancellations.  The examiner appreciates Applicant’s effort to advance prosecution.
The objection to claim 1 on the basis of informalities is new.
The rejection of claims 1, 17, 18, and 20 under 35 U.S.C. 112(b) as being indefinite is new and has been necessitated by Applicant’s recent amendment to claim 1.
The rejection of claims 1, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Elvira (“Incorporation of salicylic acid derivatives to hydrophilic copolymer systems with biomedical Journal of Materials Science: Materials in Medicine 12.6 (2001): 535-542) in view of Fathi (WO 2013/091001 A1) is maintained.  Applicant’s argument is considered in paragraphs 30-34 of this Office action.  
The rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,546,235 B2 (issued 17 January 2017) in view of Elvira (“Incorporation of salicylic acid derivatives to hydrophilic copolymer systems with biomedical applications.” Journal of Materials Science: Materials in Medicine 12.6 (2001): 535-542) is withdrawn in view of the Terminal Disclaimer filed by Applicant on 01 December 2020.  The examiner notes that the Terminal Disclaimer has been approved by the Patent Office.
The provisional rejection of claims 1, 17, 18, and 20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25-27 and 38-53 of copending U.S. Application No. 15/753,556 (as amended on 26 May 2020) in view of Elvira (“Incorporation of salicylic acid derivatives to hydrophilic copolymer systems with biomedical applications.” Journal of Materials Science: Materials in Medicine 12.6 (2001): 535-542) is withdrawn.  The ’556 Application was abandoned by the Patent Office on 05 March 2021.  
Claim Objections
Claim 1, as recently amended, is objected to because of three (3) informalities in the following limitation: “a water-soluble monomeric unit in the form of a hydrophilic ethylene glycol (oligo(ethylene glycol) methyl ether methacrylate; OEGMA) moiety.”  
First, a parenthesis is missing from the “OEGMA)” limitation.  Applicant is required to amend that limitation as follows:  (OEGMA).  
Second, the semicolon between the words “methacrylate” and OEGMA is extraneous and must 
Third, the parenthesis immediately preceding the word “oligo” is unpaired.  Applicant is required to correct this informality.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Claim 1 now recites the following limitation: “a water-soluble monomeric unit in the form of a hydrophilic ethylene glycol (oligo(ethylene glycol) methyl ether methacrylate; OEGMA) moiety.”  The limitation defines a genus, specifically, “hydrophilic ethylene glycol.”  Does the claim language contained within the parentheses merely exemplify a species within that genus and, therefore, is not further limiting?  Alternatively, does the claim language within the parentheses narrow the limitation, thereby requiring the recited species of hydrophilic ethylene glycol to be included in the claimed polymer?  The foregoing deficiency renders claim 1 and the claims depending thereon, i.e., claims 17, 18, and 20, indefinite.  MPEP § 2173.05(d) (“If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”).  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elvira (“Incorporation of salicylic acid derivatives to hydrophilic copolymer systems with biomedical applications.” Journal of Materials Science: Materials in Medicine 12.6 (2001): 535-542) in view of Fathi (WO 2013/091001 A1).
Elvira is directed to hydrogels based on polymeric derivatives of salicylic acid for biomedical applications (title/abstract).
Elvira discloses the free radical polymerization of (i) 2-hydroxyethylmethacrylate (HEMA) and (ii) a monomeric derivative of salicylic acid, specifically, 2-hydroxy-4-methacrylamidobenzoic acid (4-HMA) or 2-hydroxy-5-methacrylamidobenzoic acid (5-HMA).  Page 536 (including Figure 1).  Elvira additionally discloses that the HEMA/HMA copolymers can form hydrogels useful for biomedical applications, including applications with associated anti-inflammatory Pages 539-540 (discussing hydrogel anti-inflammatory properties) and page 542 (discussing antithrombogenic properties and related vascular applications).  
Although Elvira discloses a copolymer composed of two monomers (HEMA + 4-HMA or 5-HMA), Elvira is silent as to whether the copolymer can comprise 5-HMA (or 4-HMA) and at least three further monomers.  Consequently, Elvira does not satisfy claim 1.  As explained below, Fathi compensates for this deficiency.
Fathi is directed to copolymers useful as hydrogels for the repair or restoration of tissue (abstract).
Fathi discloses, on page 19, exemplary copolymer of Formula (IIa), which is reproduced below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The examiner notes that the four comonomers shown above are OEGMA, PLA/HEMA, NAS, and NIPAAm.  See also Fathi at page 35.  
Fathi additionally teaches that the copolymer can form a hydrogel that has the “advantage of e.g., via injection) directly to the desired site, due to its phase-transition properties.”  Page 9, lines 16-18.  
Prior to the time of filing the present application, the foregoing teachings would have motivated a person having ordinary skill in the art to modify Elvira by copolymerizing 5-HMA (or 4-HMA) with the combination of four monomers set forth in Formula (IIa) of Fathi, in an effort to yield a biomedical hydrogel having anti-inflammatory properties and/or antithrombogenic properties that is easily administrable via injection to a site where tissue repair or restoration is desired.  Therefore, claim 1 is prima facie obvious.  MPEP § 2112.01(I) (“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”).  
Regarding claims 17 and 18, Applicant is referred to page 35, lines 16-18, of Fathi.  MPEP 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Response to Applicant’s Arguments
The following remarks are provided in response to the argument raised by Applicant on page 6 of the Reply filed 01 December 2020: 
Applicant argues that Elvira (the primary reference) proposes “the opposite approach” because (a) “HEMA is copolymerized with LA with no intention to involve HEMA building blocks with 5- HMA and/or 4-HMA in the formulation of antiseptic PNPHOs (current invention)” and (b) “[t]he resulting HEMA/PLA copolymer is polymerized with a NIPAAm backbone as the linking building block to 4-HMA and/or 5-HMA as well as OEGMA and NAS.”  Reply, p. 6.
From the outset, it is important to recognize that claims of the present application recite the transitional phrase <comprising>, which “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”  MPEP § 2111.03(I).  Consequently, the polymer, as claimed, does not exclude HEMA or any other comonomer.  Although HEMA is present in the copolymer disclosed in Elvira, it does not need to be removed to satisfy Applicant’s claims.  See MPEP § 2145(VI) (arguing limitations that are not claimed).  Furthermore, the secondary reference (Fathi) expressly states that HEMA can be included in the copolymers taught therein for the purpose of imparting desirable mechanical properties to the injectable hydrogel.  Page 13, lines 12-16 (“Suitable examples of monomers that are capable of imparting mechanical properties (e.g. compression resistance) to a hydrogel include acrylates such as hydroxyethyl methacrylate (HEMA), polyesters such as poly(lactic acid), poly(caprolactone), poly(glycolide), and their random co-polymers (e.g. poly(glycolide-co-lactide) and poly(glycolide-co-caprolactone)).” (emphasis added)).  Thus, Elvira in view of Fathi establishes there would have been a reasonable expectation of success in formulating a copolymer comprising 5-HMA (or 4-HMA), OEGMA, PLA/HEMA, NAS, NIPAAm, and HEMA.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”).  
In response to part (b) of Applicant’s argument, the examiner notes there is no limitation that differentiates the backbone of the claimed polymer from those disclosed in Elvira or Fathi.  Additionally, Figure 2 of the present application reveals that the backbone of the copolymer described in the present application is at least substantially similar to the backbones of the copolymers disclosed in Elvira (page 536 at Figure 1) and Fathi (page 19 at Formula IIa), 
In sum, the foregoing §103 rejection is maintained.
*     *     *
Conclusion
Claims 1, 17, 18, and 20 are rejected.  
Claim 1 is objected to.
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
06 March 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611